Citation Nr: 0721658	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-16 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
depression, to include as secondary to service-connected to 
migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision denying reopening 
a claim for entitlement to service connection for "dysthymia 
(depression)."  The issue of entitlement to service 
connection for depression is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
service connection for depression in an August 1991 rating 
decision which the appellant did not appeal thereby making 
the August 1991 rating decision final.

2.  Evidence submitted since the last final disallowance of 
the appellant's claim is neither cumulative nor redundant of 
evidence of record at the time of the last final disallowance 
in August 1991 and is new and material to the appellant's 
claim for entitlement to service connection for depression.


CONCLUSION OF LAW

New and material evidence has been presented since the August 
1991 final rating decision, and the claim for service 
connection for depression is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By an August 1991 rating decision the RO denied service 
connection for depression because no evidence was submitted 
to show that the veteran's depression was related to service 
or to his service-connected migraine headaches.  The 
appellant was notified of his appellate rights; however, he 
did not submit a timely appeal thereby making the decision 
final.

While an unappealed rating decision becomes final, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Evidence received subsequent to a 
final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
included a January 1985 diagnosis of the veteran as having 
major depression and further medical records similarly 
indicating a diagnosis of depression.  Nothing of record 
related the veteran's depression to service and, as a result, 
the veteran's claim was denied.

Evidence received since the last final disallowance includes 
VA treatment records including statements by the veteran and 
medical examiners that the veteran's depression initially 
manifested or was diagnosed in 1984, the year of the 
veteran's separation (see November 1998 VA treatment note and 
October 2002 VA examination report), and that the veteran's 
migraine headaches have resulted in him having harmful 
thoughts towards himself (see July 2001 VA treatment note).  
The VA medical evidence is new as it was not of record at the 
time of the last final disallowance and it is material 
because it relates to an unestablished fact necessary to 
substantiate the claim, that of the relationship between the 
veteran's current condition and his service-connected 
migraine headaches.  New and material evidence having been 
submitted, the appellant's claim for entitlement to service 
connection for depression is reopened.  The claim requires 
further development prior to adjudication and is therefore 
remanded back to the RO as is detailed below.  


ORDER
New and material evidence having been submitted, the claim 
for entitlement to service connection for depression is 
reopened.


REMAND

The veteran has claimed that his depression is related to 
service because it either initially manifested while on 
active duty or manifested as secondary to his service-
connected migraine headaches.  In an October 2002 
examination, an examiner responded to a request for an 
etiological opinion concerning the depression by saying that 
the veteran had provided no evidence that the depression was 
related to the service connected headaches and it was noted 
that the claims folder had not been made available for 
review.  Moreover, the examiner did not address the question 
of whether the service connected headaches were making the 
depression worse.

A review of the extensive record does appear to suggest that 
psychiatric problems and headaches were at least temporally 
related as pertinent complaints were reported on VA treatment 
reports dating back to 1984.  Moreover, a July 2001 VA 
treatment note in the claims file indicates that the veteran 
claimed that he had "harmful thoughts towards himself" as a 
result of his migraine headaches.  As such, the case must be 
remanded for a current examination with opinion.  
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination in order to 
ascertain the nature and proper diagnosis 
of any psychiatric disability present.  
Ask the examiner to review the claims file 
in conjunction with the examination and to 
make a note of such review in the 
examination report.  Have the examiner 
answer the question: is it at least as 
likely as not (50 percent probability or 
more) that the veteran's depression was 
either directly caused by the service 
connected headache disorder, or, if not 
directly related, has the service 
connected headache disorder made the 
psychiatric disability worse.  A complete 
rationale should be provided for the 
opinions expressed.

2.  Review the examination report(s) and 
return for revision if they are in any way 
inadequate.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  All claims remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


